                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SALLY PETERSON,                                   Case No.18-cv-04918-HSG
                                                        Plaintiff,
                                   8
                                                                                           ORDER VACATING DEADLINES AND
                                                 v.                                        SETTING CASE MANAGEMENT
                                   9
                                                                                           CONFERENCE
                                  10     HOME DEPOT U.S.A., INC,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          As noted in the Court’s April 24, 2019 text order, the Court hereby VACATES in light of

                                  14   the parties’ joint notice of settlement: (1) the April 25, 2019 telephone conference; (2) upcoming

                                  15   expert deadlines; and (3) the June 13, 2019 deadline to submit dispositive motions in advance of

                                  16   the July 18, 2019 hearing. The Court, however, anticipates receiving a stipulated dismissal within

                                  17   60 days and thus does not vacate any other deadlines. The Court further SETS a case

                                  18   management conference for June 25, 2019 at 2:00 p.m.

                                  19          IT IS SO ORDERED.

                                  20   Dated: 4/25/2019

                                  21

                                  22
                                                                                                   HAYWOOD S. GILLIAM, JR.
                                  23                                                               United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
